DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 06/01/2022 has been entered. 

Election/Restrictions
Applicant's election with traverse of 1-2 and 10-20 in the reply filed on 06/01/2022 is acknowledged.  The traversal is on the ground(s) that the Office Action of ‘Requirement for Restriction’ does not provide adequate reasons or examples supporting the conclusion that examining all of the claims is burdensome to the Office.  This is not found persuasive because claims 3-9, drawn to signaling transmissions parameters, of a packet, to a terminal, classified in CPC class HOAW 72/042, belong to a different CPC class and requires additional and different search. This would put additional burden on the Examiner for examining different class of prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claims 3-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/01/2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings (Figs. 1 and 2) should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomcik James et al (IDS Reference US 6567388 B1), hereinafter Tomcik. 
Regarding claims 1 and 10, Tomcik teaches, a transmitting device (Tomcik: Fig. 2, 50) for wireless communications, the transmitting device comprising: 
a processor (Tomcik: Fig. 2, 50) configured to determine multiple transmissions for transmitting a packet (Tomcik: Fig. 5, 550; Fig. 6, 650, teaches determining multiple transmissions of a frame (i.e. packet) at retransmission), and 
a transceiver (Tomcik: Fig. 2, 50) configured to transmit the packet to a receiving device (Tomcik: Fig. 2, 52) and/or a group of receiving devices using the determined multiple transmissions (Tomcik: Fig. 5, 550, 560; Fig. 6, 650, 660, teaches transmitting the multiple frames by BS/UE to a UE/BS, respectively).
Regarding claim 10, claim recites the identical features of claim 1 for a receiving side. Therefore, it is subjected to the same rejection.
Regarding claim 2, Tomcik teaches the transmitting device, as outlined in the rejection of claim 1.
Tomcik further teaches, the processor is further configured to: determine a number of the multiple transmissions, depending on whether the packet is initially transmitted or retransmitted to the receiving device and/or the group of receiving devices (Tomcik: col.12, l.33-37 “...identifies which frame in buffer 55 is to be re-transmitted. In step 550, control system 54 retrieves frame 70 from buffer 55 and re-transmits it a predetermined number of times n, in the exemplary embodiment n is equal to three.”).
Regarding claim 11, Tomcik teaches the receiving device, as outlined in the rejection of claim 10.
Tomcik further teaches, wherein the transceiver is further configured to send feedback information for the packet to the transmitting device or to another receiving device in a determined resource (Tomcik: col.12, l.26-30, teaches transmitting side receiving NAK feedback in the feedback channel of IS-95 wireless system; col.9, l.3-9, further teaches determining a frame to transmit NAK).











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tomcik, in view of Bienas Maik et al (US 20210084618), hereinafter Bienas.
Regarding claim 12, Tomcik teaches the receiving device, as outlined in the rejection of claim 11.
Tomcik does not expressly teach, wherein the feedback information includes an acknowledgement (ACK) and a negative- acknowledgment (NACK), wherein the ACK and the NACK are allocated to different resources.
However, in the same field of endeavor, Bienas teaches, wherein the feedback information includes an acknowledgement (ACK) and a negative- acknowledgment (NACK), wherein the ACK and the NACK are allocated to different resources (Bienas: [28], teaches ACK and NACK of the feedback are sent on different resources by a receiving side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomcik’s receiving device to include wherein the feedback information includes an acknowledgement (ACK) and a negative- acknowledgment (NACK), wherein the ACK and the NACK are allocated to different resources.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a feedback mechanism where ACK and NACK use different resources in order to achieve timely feedback from the receiver to the transmitter (Bienas: [7]-[8], [11]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tomcik, in view of HORN Gavin Bernard et al (US 20180288748), hereinafter Horn.
Regarding claim 13, Tomcik teaches the receiving device, as outlined in the rejection of claim 11.
Tomcik does not expressly teach, wherein the feedback information includes: an ID of the receiving device or an ID of a group of receiving devices the receiving device belongs to, and/or Quasi Co-Location (QCL) reference information.
However, in the same field of endeavor, Horn teaches, wherein the feedback information includes: an ID of the receiving device or an ID of a group of receiving devices the receiving device belongs to, and/or Quasi Co-Location (QCL) reference information. (Horn: [92], teaches ACK feedback may include a UE ID of the receiving UE. This satisfies “or” criteria of the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomcik’s receiving device to include wherein the feedback information includes: an ID of the receiving device or an ID of a group of receiving devices the receiving device belongs to, and/or Quasi Co-Location (QCL) reference information.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for reliable transmission of system information (SI) when SI is requested by a UE (Horn: Abstract).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tomcik, in view of Liu Chunhui et al (US 20210194641 A1), hereinafter Liu.
Regarding claim 14, Tomcik teaches the receiving device, as outlined in the rejection of claim 11.
Tomcik does not expressly teach, wherein the transceiver is further configured to send the feedback information on a channel and/or resource shared with other receiving devices to the transmitting device.
However, in the same field of endeavor, Liu teaches, wherein the transceiver is further configured to send the feedback information on a channel and/or resource shared with other receiving devices to the transmitting device. (Liu: [79] “The multiple users share a same resource in a feedback channel for carrying feedback information...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomcik’s receiving device to include wherein the transceiver is further configured to send the feedback information on a channel and/or resource shared with other receiving devices to the transmitting device. 
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for controlling data retransmission in a Multi-User Multiple-Input Multiple-Output system so that an issue of resource collisions among multiple users in a feedback channel can be resolved (Liu: [9], [23]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tomcik, in view of KIM; Hakseong et al (US 20160374068), hereinafter Kim.
Regarding claim 15, Tomcik teaches the receiving device, as outlined in the rejection of claim 11.
Tomcik does not expressly teach, wherein the transceiver is configured to receive feedback information from at least one other receiving device, and wherein the processor is further configured to aggregate and/or concatenate feedback information received from a first other receiving device with own feedback information and/or with feedback information received from a second other receiving device, and wherein the transceiver is further configured to send the aggregated and/or concatenated feedback information to the transmitting device or another receiving device.
However, in the same field of endeavor, Kim teaches, wherein the transceiver is configured to receive feedback information from at least one other receiving device, and wherein the processor is further configured to aggregate and/or concatenate feedback information received from a first other receiving device with own feedback information and/or with feedback information received from a second other receiving device, and wherein the transceiver is further configured to send the aggregated and/or concatenated feedback information to the transmitting device or another receiving device. (Kim: Fig. 11, [218] “Alternatively, the cluster head may combine ACK/NACK feedback information from multiple Rx UEs and deliver a finally determined value to the Tx UE.”, teaches cluster head UE combines ACK/NACK from others UEs and delivers the combined feedback. As the cluster head is a UE for the cluster, it implies that it’ll combine its own ACK/NACK with ACK/NACK from other devices in the cluster).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomcik’s receiving device to include wherein the transceiver is configured to receive feedback information from at least one other receiving device, and wherein the processor is further configured to aggregate and/or concatenate feedback information received from a first other receiving device with own feedback information and/or with feedback information received from a second other receiving device, and wherein the transceiver is further configured to send the aggregated and/or concatenated feedback information to the transmitting device or another receiving device.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for performing device-to-device (D2D) communication by a user equipment (UE) positioned outside a network to enhance the wireless coverage (Kim: [11], [14]).
Regarding claim 16, Tomcik teaches the receiving device, as outlined in the rejection of claim 11.
Tomcik does not expressly teach, wherien the transceiver is configured to receive feedback information including a negative- acknowledgement (NACK) or an acknowledgement (ACK) and/or a corresponding index from at least one other receiving device, and wherein the processor is further configured to aggregate and/or concatenate the NACK or the ACK and/or the corresponding index and send the aggregated and/or concatenated feedback information to the transmitting device or other receiving device.
However, in the same field of endeavor, Kim teaches, wherien the transceiver is configured to receive feedback information including a negative- acknowledgement (NACK) or an acknowledgement (ACK) and/or a corresponding index from at least one other receiving device, and wherein the processor is further configured to aggregate and/or concatenate the NACK or the ACK and/or the corresponding index and send the aggregated and/or concatenated feedback information to the transmitting device or other receiving device (Kim: Fig. 11, [218] “Alternatively, the cluster head may combine ACK/NACK feedback information from multiple Rx UEs and deliver a finally determined value to the Tx UE.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomcik’s receiving device to include wherien the transceiver is configured to receive feedback information including a negative- acknowledgement (NACK) or an acknowledgement (ACK) and/or a corresponding index from at least one other receiving device, and wherein the processor is further configured to aggregate and/or concatenate the NACK or the ACK and/or the corresponding index and send the aggregated and/or concatenated feedback information to the transmitting device or other receiving device.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for performing device-to-device (D2D) communication by a user equipment (UE) positioned outside a network to enhance the wireless coverage (Kim: [11], [14]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tomcik in view of Kim, and further in view of Yu; Y et al US 20100271999 A1, hereinafter Yu.
Regarding claim 17, Tomcik, in view of Kim, teaches the receiving device, as outlined in the rejection of claim 15.
Tomcik and Kim do not expressly teach, wherein the transceiver is further configured to receive signaling that indicates whether to send the aggregated and/or concatenated feedback information to the transmitting device or to the other receiving device.
However, in the same field of endeavor, Yu teaches, wherein the transceiver is further configured to receive signaling that indicates whether to send the aggregated and/or concatenated feedback information to the transmitting device or to the other receiving device (Yu: Claims 37-39, teaches access node informs the relay node, either explicitly or with an indicator (i.e. signaling), to send aggregated feedback).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomcik and Kim’s receiving device to include wherein the transceiver is further configured to receive signaling that indicates whether to send the aggregated and/or concatenated feedback information to the transmitting device or to the other receiving device.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for preventing a relay node from missing a transmission from an access node in order to provide services that were not possible previously (Yu: ABSTRACT, [2]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tomcik, in view of Yu.
Regarding claim 18, Tomcik teaches the receiving device, as outlined in the rejection of claim 11.
Tomcik does not expressly teach , wherein the transceiver is further configured to send the feedback information according to a reference timing, wherein the reference timing includes at least one element selected from the group of elements consisting of: a predefined time resource, a first time resource that is allocated to the more than one transmission, a time resource wherein the transmitted channel and/or signal of the time resource is quasi co-located with a channel and/or a signal identified during initial access and/or after initial access, or a time resource allocated to the last received transmission of the more than one transmission.
However, in the same field of endeavor, Yu teaches, wherein the transceiver is further configured to send the feedback information according to a reference timing, wherein the reference timing includes at least one element selected from the group of elements consisting of: a predefined time resource, a first time resource that is allocated to the more than one transmission, a time resource wherein the transmitted channel and/or signal of the time resource is quasi co-located with a channel and/or a signal identified during initial access and/or after initial access, or a time resource allocated to the last received transmission of the more than one transmission. (Yu: [35]-[36] teaches a predefined timing comprising sub-frame (i.e. timing resource) for ACK/NACK transmission with respect to data transmission. This satisfies “or” criteria of the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomcik’s receiving device to include wherein the transceiver is further configured to send the feedback information according to a reference timing, wherein the reference timing includes at least one element selected from the group of elements consisting of: a predefined time resource, a first time resource that is allocated to the more than one transmission, a time resource wherein the transmitted channel and/or signal of the time resource is quasi co-located with a channel and/or a signal identified during initial access and/or after initial access, or a time resource allocated to the last received transmission of the more than one transmission.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for preventing a relay node from missing a transmission from an access node in order to provide services that were not possible previously (Yu: ABSTRACT, [2]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tomcik, in view of LJUNG; Richard US 20210250129 A1, hereinafter Ljung.
Regarding claim 19, Tomcik teaches the receiving device, as outlined in the rejection of claim 11.
Tomcik does not expressly teach, wherein the feedback information includes an acknowledgement (ACK) or a negative-acknowledgment (NACK) or includes ACK and NACK, and wherein the determined resource is at least one of: a common preamble sequence, a common Physical Uplink Control Channel (PUCCH) resource, or a common Physical Uplink Shared Channel (PUSCH) resource for the receiving device and at least one other receiving device.
However, in the same field of endeavor, Ljung teaches, wherein the feedback information includes an acknowledgement (ACK) or a negative-acknowledgment (NACK) or includes ACK and NACK, and wherein the determined resource is at least one of: a common preamble sequence, a common Physical Uplink Control Channel (PUCCH) resource, or a common Physical Uplink Shared Channel (PUSCH) resource for the receiving device and at least one other receiving device. (Ljung: [68], teaches ACK/NACK for feedback, using PUCCH resource for feedback. It satisfies “at least one of” criteria of the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomcik’s receiving device to include wherein the feedback information includes an acknowledgement (ACK) or a negative-acknowledgment (NACK) or includes ACK and NACK, and wherein the determined resource is at least one of: a common preamble sequence, a common Physical Uplink Control Channel (PUCCH) resource, or a common Physical Uplink Shared Channel (PUSCH) resource for the receiving device and at least one other receiving device.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a technique of communicating encoded data by communicating multiple repetitions of the encoded data in order to increase the latency and coverage (Ljung: [1], [7]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tomcik in view of Ljung, and further in view of Bienas.
Regarding claim 20, Tomcik, in view of Ljung, teaches the receiving device, as outlined in the rejection of claim 19.
While Ljung teaches using PUCCH resources for ACK/NACK feedback (Ljung: [68]), Tomcik and Ljung do not expressly teach, wherein, when the feedback information includes ACK and NACK, the transceiver is configured to transmit the feedback information using at least one of: different common preamble sequences, different common PUCCH resources, or different common PUSCH resources (LJUNG US 20210250129 A1 [68], teaches ACK/NACK for feedback, using PUCCH resource for feedback).
However, in the same field of endeavor, Bienas suggests, wherein, when the feedback information includes ACK and NACK, the transceiver is configured to transmit the feedback information using at least one of: different common preamble sequences, different common PUCCH resources, or different common PUSCH resources (Bienas: [6], [8], [11], teaches using different time/frequency/code resources for ACK and NACK. In 3GPP, it is well established that ACK and NACK are transmitted using PUCCH and PUSCH by a UE. Therefore, different time/frequency/code resource implies different PUCCH or PUSCH resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomcik and Ljung’s receiving device to include wherein, when the feedback information includes ACK and NACK, the transceiver is configured to transmit the feedback information using at least one of: different common preamble sequences, different common PUCCH resources, or different common PUSCH resources.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a feedback mechanism where ACK and NACK use different resources in order to achieve timely feedback from the receiver to the transmitter (Bienas: [7]-[8], [11]).



















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schrammar, U.S. Publication No. 11272387 - Managing Communication in A Wireless Communication Network.
Takeda, U.S. Publication No. 20200146039 - USER TERMINAL AND RADIO COMMUNICATION METHOD.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472